     Case 8:20-cv-00554-FMO-DFM Document 16 Filed 07/14/20 Page 1 of 1 Page ID #:74



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    OTHMANE FATHI,                             )   Case No. SA CV 20-0554 FMO (DFMx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14    SADDLEBACK VALLEY UNIFIED                  )
      SCHOOL DISTRICT,                           )
15                                               )
                                                 )
16                        Defendant.             )
                                                 )
17

18
            IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
19

20
      Dated this 14th day of July, 2020.
21

22
                                                                         /s/
23                                                              Fernando M. Olguin
                                                             United States District Judge
24

25

26

27

28
